CCA 201000522. Review granted on the following issue:
IN APPELLANT’S COURT-MARTIAL, THE MILITARY JUDGE ADMITTED A LABORATORY REPORT WHICH INCLUDED NOTATIONS FROM LAB TECHNICIANS AND A CERTIFICATION DOCUMENT STATING IN PLAIN TERMS THAT APPELLANT TESTED POSITIVE FOR AN ILLEGAL SUBSTANCE. THE REPORT WAS DESIGNED TO BE “LEGALLY DEFENSIBLE” AT COURT-MARTIAL. DID THE ADMISSION OF THIS REPORT VIOLATE APPELLANT’S SIXTH AMENDMENT RIGHT TO CONFRONT THE WITNESSES AGAINST HIM ABSENT TESTIMONY FROM THE TECHNICIANS OR THE CERTIFYING OFFICIAL WHO CREATED THE DOCUMENTS IN THE REPORT?
No briefs will be filed under Rule 25.